[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                No. 06-15342                       JUNE 5, 2007
                            Non-Argument Calendar                THOMAS K. KAHN
                          ________________________                   CLERK


                              BIA No. A97-930-496

HERNA CHARLES,

                                                           Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                          Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                  (June 5, 2007)

Before BIRCH, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

      Herna Charles, a native and citizen of Haiti, petitions this Court for review

of the decision of the Board of Immigration Appeals (“BIA”) denying her motion

to reconsider its affirmance of her removal order, which was based on a denial of
cancellation of her removal. On March 24, 2006, the BIA upheld the Immigration

Judge’s (“IJ”) discretionary denial of cancellation of removal, pursuant to 8 U.S.C.

§ 1229b(b)(1)(D), and dismissed her appeal. Charles filed no petition for review of

the BIA’s dismissal order in this Court. On April 21, 2006, Charles filed a motion

to reconsider the removal order, arguing that the IJ had failed to consider the

excessive hardship on her children that her removal would cause. On September 6,

2006, the BIA denied the motion to reconsider. Charles then filed this petition for

review from the denial of her motion to reconsider. We deny the petition in part

and dismiss the petition, for lack of jurisdiction, in part.

      We are “obligated to inquire into subject-matter jurisdiction sua sponte

whenever it may be lacking.” Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir.

2004) (internal quotation omitted). We have jurisdiction over a “final order of

removal,” so long as the petition for review is filed within 30 days. INA §

242(a)(1), (b)(1), 8 U.S.C. § 1252(a)(1), (b)(1); Stone v. INS, 514 U.S. 386,

394-95 (1995) (providing that “deportation orders are to be reviewed in a timely

fashion after issuance, irrespective of the later filing of a motion to reopen or

reconsider”). An order of removal becomes final upon, inter alia, the dismissal of

an appeal by the BIA. See 8 C.F.R. § 1241.1(a). A petitioner’s filing of a motion

to reconsider does not toll the statutory time to petition for review.” Stone, 514

U.S. at 394.      “[T]he statutory limit for filing a petition for review in an
                                            2
immigration proceeding is ‘mandatory and jurisdictional,’ [and, therefore,] it is not

subject to equitable tolling.” Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3

(11th Cir. 2005) (quoting Stone, 514 U.S. at 405).

       Because Charles did not file her petition for review within 30 days of the

BIA’s March 24, 2006 decision, and because the filing of a motion to reconsider

does not toll this statutory time-period, we lack jurisdiction to review the March

24, 2006 decision and therefore dismiss the petition as it relates to that decision.1

Although we have jurisdiction to review the BIA’s September 6, 2006 order

denying reconsideration, Charles has abandoned any claim of error as to that order

by failing to raise any argument about it in her brief. Therefore, as to that order,

the petition is denied.

       PETITION DISMISSED IN PART AND DENIED IN PART.




       1
           As for Charles’s argument concerning the discretionary denial of cancellation of
removal, we likewise lack jurisdiction to review the BIA’s purely discretionary decisions, both
that a petitioner did not meet § 1229b(b)(1)(D)’s hardship standard, , and that a petition was not
entitled to cancellation of removal under § 1229b. See 8 U.S.C. § 1252(a)(2)(D); Martinez v.
U.S. Att’y Gen., 446 F.3d 1219, 1222-23 (11th Cir. 2006).

                                                 3